UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6422


TRUDY ELIANA MUNOZ RUEDA,

                       Petitioner – Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia     Department   of
Corrections,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:14-cv-00699-LMB-IDD)


Submitted:   June 18, 2015                 Decided:    June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan P. Sheldon, SHELDON, FLOOD & HAYWOOD, PLC, Fairfax,
Virginia, for Appellant. Rosemary Virginia Bourne, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Trudy Eliana Munoz Rueda seeks to appeal the district court’s

order denying relief on her 28 U.S.C. § 2254 (2012) petition.             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.            See 28 U.S.C. § 2253(c)(1)(A)

(2012).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                 28

U.S.C. § 2253(c)(2) (2012).      When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).              When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the    petition   states   a   debatable    claim    of   the   denial   of    a

constitutional right.      Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Rueda has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with      oral    argument      because       the      facts     and     legal




                                     2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3